DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is in response to an amendment/response filed on June 27,2022.
 Claims 1,10,13,19 have been amended.
No Claims have been cancelled.
Claims 22-25 have been added.
Claims 1-25 are currently pending.
Response to Arguments
Applicant’s arguments, see pages 8-13, filed on June 27,2022, with respect to the rejection(s) of claim(s) 1-21 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yang et al. (US Application 2021/0176104, hereinafter Yang) which discloses a length sequence obtain by cyclically repeated a length (Fig. 5, [0073]); where p is a prime number larger than K/2 and is smaller than a largest prime number smaller than K (Abstract, [0006]- [0009]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,10,13,19,22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al. (US Application 2010/0086082, hereinafter Ogawa) in view of Yang et al. (US Application 2021/0176104, hereinafter Yang).
Regarding claims 1, 10,13, 19, Ogawa discloses a method, an apparatus (figs. 1-17) comprising:
a processor (inherent features of the terminal and the base station) and memory (inherent features of the terminal and the base station) configured to:
 receiving, by an apparatus from a network device, a first signaling indicating a length K sequence(Abstract, [0023]-[0024], [0072]-[0073], which recites a signaling indicating a length N sequence); transmitting, by the apparatus to the network device a reference signal; wherein the reference signal is obtained from the length K sequence, and the length K sequence is obtained by cyclically repeated a length p ZC sequence(Abstract, [0023]-[0024], [0072]-[0073], which recites a signaling indicating a length N sequence obtained by cyclically repeated length).
Ogawa discloses where p is a prime number larger than K/2 and is smaller than a largest prime number smaller than K.
However, Yang teaches a length sequence obtain by cyclically repeated a length (Fig. 5, [0073]); where p is a prime number larger than K/2 and is smaller than a largest prime number smaller than K (Abstract, [0006]- [0009]).
Therefore, it would obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Yang with the teaching of Ogawa by using the above features such as where p is a prime number larger than K/2 and is smaller than a largest prime number smaller than K as taught by Yang for the purpose of generating sequence for transmitting and/or receiving certain signals in wireless communications([0001]).
Regarding claims 22-25, Yang disclose the method of claim 1 wherein p is a smallest prime number larger than K/2(Abstract, [0006]- [0009]).
Claim(s) 2-9,11-12,14-17,18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa in view of Yang as applied above, and further in view of Beaulieu et al. (US Application 20030185313, hereinafter Beaulieu).
	Regarding claims 2,14, Ogawa discloses the method of claim 1 as addressed above, except wherein the reference signal is obtained from the length K sequence by: applying, by the apparatus, pre-coding to the length K sequence to produce a pre-coded sequence; generating, by the apparatus, a first pulse shaped frequency domain sequence by applied a first frequency domain spectral shaping to the pre-coded sequence.  
However, Beaulieu teaches the reference signal is obtained from the length K sequence by: applying, by the apparatus, pre-coding to the length K sequence to produce a pre-coded sequence; generating, by the apparatus, a first pulse shaped frequency domain sequence by applied a first frequency domain spectral shaping to the pre-coded sequence ([0032], [0035], [0038], [0040]).
Therefore, it would obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Beaulieu with the teaching of Ogawa by using the above features such as the reference signal is obtained from the length K sequence by: applying, by the apparatus, pre-coding to the length K sequence to produce a pre-coded sequence; generating, by the apparatus, a first pulse shaped frequency domain sequence by applied a first frequency domain spectral shaping to the pre-coded sequence as taught by Beaulieu for the purpose of providing a shape which does not suffer from intersymbol interference (ISI), while at the same time uses as little excess bandwidth as possible beyond the theoretical minimum required to transmit a given amount of information([0002]).
	Regarding claims 3, 15, Ogawa discloses the method of claim 2 as addressed above, except wherein the first frequency domain spectral shaping is a preconfigured FDSS pulse shape or an FDSS pulse shape indicated in a second signalling from the network device.  
However, Beaulieu teaches the first frequency domain spectral shaping is a preconfigured FDSS pulse shape or an FDSS pulse shape indicated in a second signalling from the network device ([0032], [0035], [0038], [0040]).
Therefore, it would obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Beaulieu with the teaching of Ogawa by using the above features such as the first frequency domain spectral shaping is a preconfigured FDSS pulse shape or an FDSS pulse shape indicated in a second signalling from the network device as taught by Beaulieu for the purpose of providing a shape which does not suffer from intersymbol interference (ISI), while at the same time uses as little excess bandwidth as possible beyond the theoretical minimum required to transmit a given amount of information([0002]).
Regarding claim 4, Ogawa discloses the method of claim 2 as addressed above, except wherein the first pulse shaped frequency domain sequence is generated by applying a raised cosine pulse raised to a power ofp> 0.5, orp=0.8.  
However, Beaulieu teaches the first pulse shaped frequency domain sequence is generated by applying a raised cosine pulse raised to a power ofp> 0.5, orp=0.8 ([0032], [0035], [0038], [0040]).
Therefore, it would obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Beaulieu with the teaching of Ogawa by using the above features such as the first pulse shaped frequency domain sequence is generated by applying a raised cosine pulse raised to a power ofp> 0.5, orp=0.8 as taught by Beaulieu for the purpose of providing a shape which does not suffer from intersymbol interference (ISI), while at the same time uses as little excess bandwidth as possible beyond the theoretical minimum required to transmit a given amount of information([0002]).
Regarding claims 5, 16, Ogawa discloses the method of claim 2 as addressed above, except wherein applying pre-coding to the length K sequence to produce a pre-coded sequence comprises: multiplying the length K sequence by an orthogonal cover code.  
However, Beaulieu teaches applying pre-coding to the length K sequence to produce a pre-coded sequence comprises: multiplying the length K sequence by an orthogonal cover code ([0032], [0035], [0038], [0040]).
Therefore, it would obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Beaulieu with the teaching of Ogawa by using the above features such as applying pre-coding to the length K sequence to produce a pre-coded sequence comprises: multiplying the length K sequence by an orthogonal cover code as taught by Beaulieu for the purpose of providing a shape which does not suffer from intersymbol interference (ISI), while at the same time uses as little excess bandwidth as possible beyond the theoretical minimum required to transmit a given amount of information([0002]).

Regarding claim 6, Ogawa discloses the method of claim 5 as addressed above, except wherein the reference signal is obtained from the length K sequence by: producing a mapped sequence by mapping the first pulse shaped frequency domain sequence to a first subset of a set of subcarriers.  
However, Beaulieu teaches the reference signal is obtained from the length K sequence by: producing a mapped sequence by mapping the first pulse shaped frequency domain sequence to a first subset of a set of subcarriers ([0032], [0035], [0038], [0040]).
Therefore, it would obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Beaulieu with the teaching of Ogawa by using the above features such as the reference signal is obtained from the length K sequence by: producing a mapped sequence by mapping the first pulse shaped frequency domain sequence to a first subset of a set of subcarriers as taught by Beaulieu for the purpose of providing a shape which does not suffer from intersymbol interference (ISI), while at the same time uses as little excess bandwidth as possible beyond the theoretical minimum required to transmit a given amount of information([0002]).
Regarding claim 7, Ogawa discloses the method of claim 6 as addressed above, except wherein the orthogonal cover code is one of a set of orthogonal cover codes associated with the first subset of the set of subcarriers.  
However, Beaulieu teaches the orthogonal cover code is one of a set of orthogonal cover codes associated with the first subset of the set of subcarriers ([0032], [0035], [0038], [0040]).
Therefore, it would obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Beaulieu with the teaching of Ogawa by using the above features such as the orthogonal cover code is one of a set of orthogonal cover codes associated with the first subset of the set of subcarriers as taught by Beaulieu for the purpose of providing a shape which does not suffer from intersymbol interference (ISI), while at the same time uses as little excess bandwidth as possible beyond the theoretical minimum required to transmit a given amount of information([0002]).
Regarding claims 8, 17, Ogawa discloses the method of claim 1 as addressed above, except performing data signal generation comprising applying second frequency domain spectral shaping to produce a second pulse shaped frequency domain sequence.  
However, Beaulieu teaches performing data signal generation comprising applying second frequency domain spectral shaping to produce a second pulse shaped frequency domain sequence ([0032], [0035], [0038], [0040]).
Therefore, it would obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Beaulieu with the teaching of Ogawa by using the above features such as performing data signal generation comprising applying second frequency domain spectral shaping to produce a second pulse shaped frequency domain sequence as taught by Beaulieu for the purpose of providing a shape which does not suffer from intersymbol interference (ISI), while at the same time uses as little excess bandwidth as possible beyond the theoretical minimum required to transmit a given amount of information([0002]).
Regarding claims 9, 18, Ogawa discloses the method of claim 8 as addressed above, except applying first frequency domain spectral shaping comprises applying a first pulse shape; applying second frequency domain spectral shaping also comprises applying the first pulse shape or a second pulse shape that is different from the first pulse shape.  
However, Beaulieu teaches applying first frequency domain spectral shaping comprises applying a first pulse shape; applying second frequency domain spectral shaping also comprises applying the first pulse shape or a second pulse shape that is different from the first pulse shape ([0032], [0035], [0038], [0040]).
Therefore, it would obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Beaulieu with the teaching of Ogawa by using the above features such as applying first frequency domain spectral shaping comprises applying a first pulse shape; applying second frequency domain spectral shaping also comprises applying the first pulse shape or a second pulse shape that is different from the first pulse shape as taught by Beaulieu for the purpose of providing a shape which does not suffer from intersymbol interference (ISI), while at the same time uses as little excess bandwidth as possible beyond the theoretical minimum required to transmit a given amount of information([0002]).

Regarding claims 11, 20, Ogawa discloses the method of claim 10 as addressed above, except wherein the reference signal is based on a first frequency domain spectral shaping performed by the apparatus using a first frequency domain spectral shaping pulse shape unknown to the network device, the method further comprising: performing channel estimation to produce a channel estimate that includes the effect of the first frequency domain pulse shape.  
However, Beaulieu teaches the reference signal is based on a first frequency domain spectral shaping performed by the apparatus using a first frequency domain spectral shaping pulse shape unknown to the network device, the method further comprising: performing channel estimation to produce a channel estimate that includes the effect of the first frequency domain pulse shape ([0032], [0035], [0038], [0040]).
Therefore, it would obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Beaulieu with the teaching of Ogawa by using the above features such as wherein the reference signal is based on a first frequency domain spectral shaping performed by the apparatus using a first frequency domain spectral shaping pulse shape unknown to the network device, the method further comprising: performing channel estimation to produce a channel estimate that includes the effect of the first frequency domain pulse shape as taught by Beaulieu for the purpose of providing a shape which does not suffer from intersymbol interference (ISI), while at the same time uses as little excess bandwidth as possible beyond the theoretical minimum required to transmit a given amount of information([0002]).

Regarding claims 12, 21, Ogawa discloses the method of claim 10 as addressed above, except transmitting signalling to indicate a first frequency domain spectral shaping pulse shape to be used by the apparatus to generate the reference signal; wherein the reference signal is based on a first frequency domain spectral shaping performed by the apparatus using the first frequency domain pulse shape known to the network device.  
However, Beaulieu teaches transmitting signalling to indicate a first frequency domain spectral shaping pulse shape to be used by the apparatus to generate the reference signal; wherein the reference signal is based on a first frequency domain spectral shaping performed by the apparatus using the first frequency domain pulse shape known to the network device ([0032], [0035], [0038], [0040]).
Therefore, it would obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Beaulieu with the teaching of Ogawa by using the above features such as transmitting signalling to indicate a first frequency domain spectral shaping pulse shape to be used by the apparatus to generate the reference signal; wherein the reference signal is based on a first frequency domain spectral shaping performed by the apparatus using the first frequency domain pulse shape known to the network device as taught by Beaulieu for the purpose of providing a shape which does not suffer from intersymbol interference (ISI), while at the same time uses as little excess bandwidth as possible beyond the theoretical minimum required to transmit a given amount of information([0002]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DADY CHERY whose telephone number is (571)270-1207. The examiner can normally be reached M to T, 8 am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DADY CHERY/Primary Examiner, Art Unit 2461